


Exhibit 10.46

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into to be effective this 21st day of February, 2011 (the “Effective
Date”), by and between PETROHAWK ENERGY CORPORATION, a Delaware corporation (the
“Company”), and FLOYD C. WILSON (the “Executive”).

 

WHEREAS, the Company and Executive entered into an Employment Agreement dated
July 11, 2006 (the “Original Agreement”) and a First Amendment to Employment
Agreement dated effective September 1, 2010 (the “First Amendment”) (the
Original Agreement as amended by the First Amendment is referred to hereafter as
the “Agreement”); and

 

WHEREAS, the Company and the Executive wish to further amend the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the Company
and Employee hereby agree as follows:

 

1.               Amendment to Paragraph 1.  Paragraph 1 of the Agreement is
hereby deleted in its entirety and replaced with the following language:

 

“1.                   Term of Employment.  The Company shall employ the
Executive in the capacity set forth herein for a term of two (2) years,
commencing on the Effective Date and ending on the second anniversary of the
Effective Date (such two year period as may be terminated earlier or extended to
be referred to herein as the “Term”).  Not less than ninety (90) calendar days
prior to the end of the Term, the Company shall provide written notice to the
Executive of its intention to, either: (i) extend this Agreement for an
additional two (2) year Term upon the same terms as in effect at such time (a
“Renewal Notice”), or (ii) allow this Agreement to expire or modify the terms of
this Agreement and/or Executive’s employment (a “Termination Notice”).  A
Renewal Notice shall have the effect of extending the Term for an additional two
(2) year period or such longer period as may be specified by the Company in such
notice. A Termination Notice shall have the effect specified in
Section 10(e) hereof. Any failure to provide a Renewal Notice as provided above
shall be deemed to constitute a Termination Notice.

 

2.               Amendment to Paragraph 10(e).  Paragraph 10(e) of the Agreement
is hereby by deleted in its entirety and replaced with the following language:

 

“(e)                 Termination by Executive for Good Reason.  The Executive
shall be entitled to terminate his employment with the Company under this
Agreement at any

 

1

--------------------------------------------------------------------------------


 

time upon thirty (30) days written notice to the Company for “Good Reason”
(defined hereafter).  For purposes of this Agreement, “Good Reason” shall mean:

 

(i)            The material breach by the Company of any of its obligations
hereunder that goes uncured thirty (30) days after written notice by Executive
to the Company to such effect; or

 

(ii)           A reduction in the Base Compensation and/or target bonus payable
to the Executive; or

 

(iii)          Any material diminution of Executive’s position with the Company
including Executive’s status, office, title, responsibilities and reporting
requirements; or

 

(iv)          The failure by the Company to continue in effect any compensation
or benefit plan in which the Executive participates and which is material to the
Executive’s total compensation unless an equitable arrangement has been made
with respect to such plan; or

 

(v)           Any occurrence which causes the Executive to have, as his
principal place of employment, a location other than the metropolitan area of
Houston, Texas; or

 

(vi)          The Company has provided, or is deemed to have provided, a
Termination Notice to Executive.

 

A termination of employment under this Agreement by the Executive with Good
Reason shall entitle the Executive to payments and other benefits as specified
in paragraphs 10(g) or 10(h), as applicable.”

 

3.               Remaining Provisions.  All other provisions of the Agreement
shall remain in full force and effect.  In the event there is any conflict
between the terms of this Amendment and the Agreement the provisions contained
herein shall control.  Any defined term used herein, but not otherwise defined,
shall have the meaning ascribed to them in the Agreement.

 

4.               Binding Effect.  This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

2

--------------------------------------------------------------------------------


 

5.               Counterparts.  This Amendment may be executed in any number of
counterparts (including execution by facsimile), each of which shall be deemed
to be an original and all of which taken together shall constitute but one and
the same instrument, but only one need be produced.

 

6.               Governing Law.  This Amendment shall be construed in accordance
with and governed by the laws of Texas.

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
effective as of the Effective Date.

 

“COMPANY”

 

“EXECUTVIE”

 

 

 

PETROHAWK ENERGY CORPORATION

 

 

 

 

 

By:

/s/ LARRY L. HELM

 

/s/ FLOYD C. WILSON

Name: Larry L. Helm

 

Floyd C. Wilson

Title: Executive Vice President, Finance
and Administration

 

 

 

3

--------------------------------------------------------------------------------
